DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated April 26, 2022 in which claims 1, 6, 7, 8, 9, 15, 17, 20, 21, and 22 have been amended and claim 23 has been canceled.  Therefore, claims 1, 3-4, 6-15, 17-18, and 20-22 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on April 26, 2022 has been entered.

	
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-15, 17-18, and 20-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
accessing, via a mobile device, a mobile application for a retailer;
obtaining, from the mobile device, authorization for the mobile application to access location information about the mobile device;
receiving, at the computer system and from the mobile device, location information for the mobile device,
the location information generated by a positioning system tracking the mobile device,
the location information comprising:
a real-time location information; and
determining, at said computer system, based on the real-time location information, a number of possible street names at the location where the credit application is being completed;
limiting a number of street name options available in a drop down menu of the credit application to only the determined number of possible street names; and
utilizing, at the computer system, the location information to prefill at least a portion of a credit application;
wherein said prefill includes said limiting of said number of street name options available in said drop down menu of said credit application to only said determined number of possible street names; as drafted; is a system that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “mobile device”, “mobile application”, and “computer system”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile device”, “mobile application”, and “computer system”, language; “accessing”, “receiving”, “generating”, “comparing”, “making”, and “utilizing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction, such as for completing a credit application.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile device”, “mobile application”, and “computer system”, to perform the “accessing”, “receiving”, “generating”, “comparing”, “making”, and “utilizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “accessing”, “receiving”, “generating”, “comparing”, “making”, and “utilizing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 3-4 and 6-15 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 3-4 and 6-15 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 17:
Claim 17 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 17 recites the limitations of:
one or more devices to:
provide a mobile application for a retailer to a mobile device;
receive authorization to access a global positioning system (GPS) location information on the mobile device;
obtain the GPS location information for the mobile device, the GPS location information comprising:
real-time GPS location information; and
utilize the GPS location information to prefill at least a portion of a credit application, 
the GPS location information having a first accuracy to provide a completely prefilled portion of the credit application, and
the GPS location information having a second accuracy to provide a reduced number of prefill options for a portion of the credit application,
the second accuracy less accurate than the first accuracy; 
determine, based on the GPS location information, a number of possible street names at the location where the credit application is being completed; 
limit a number of street name options available in a drop down menu of the credit application to only the determined number of possible street names, and
utilize the location information to prefill at least a portion of a credit application, wherein said prefill includes said limiting of said number of street name options available in said drop down menu of said credit application to only said determined number of possible street names, as drafted; is a system that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “mobile device” and “mobile application”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile device” and “mobile application”, language; “receiving”, “obtaining”, “comparing”, “making”, and “utilizing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction, such as for completing a credit application.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile device” and “mobile application”, to perform the “receiving”, “obtaining”, “comparing”, “making”, and “utilizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “obtaining”, “comparing”, “making”, and “utilizing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 18, 20, 21, and 22 further define the abstract idea that is present in their respective independent claim 17, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 18, 20, 21, and 22 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1, 3-4, 6-15, 17-18, and 20-22 are not patent eligible.


Response to Arguments
Applicant’s arguments filed on December 10, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3-4, 6-15, 17-18, and 20-22, Examiner notes the following:
Regarding the applicant's argument that the amended features would integrate the abstract idea into a practical application, the examiner respectfully disagrees.  In particular, the applicant argues that, “similar to Classen, the Claimed features move into ‘specific application’ as the Claims integrate the results of the gathering of information into a specific and tangible method that uses the gathered information to modify the contents of a drop down menu thereby, moving from abstract scientific principle to specific application. E.g., ‘limiting a number of street name options available in a drop down menu of the credit application to only the determined number of possible street names.’”  Applicant also argues that “the Claimed features go on to further integrate the specifically limited drop down menu into a specific and tangible application.”
Examiner disagrees, however, and notes that, unlike the claimed features in Classen, the additional elements of the computer system in the instant Application - a  “mobile device”, “mobile application”, and “computer system”- utilized to perform the “accessing”, “receiving”, “generating”, “comparing”, “making”, and “utilizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to the completion of a financial transaction, such as for completing a credit application, and are directed to the abstract idea of conducting a financial transaction and collecting, analyzing, and displaying related transactional information in an organized manner.  The claims invoke the “mobile device”, “mobile application”, and “computer system” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693